Allowable Subject Matter
Claim(s) 1-22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a graph representing a history of inspection result. The closest prior art, Hoshino (US 20160004843 A1 – hereinafter “Hoshino”) shows a similar system which also includes a graphical representation of test results in Fig. 2.  
However, Hoshino fails to disclose “and performs control for displaying the inspection results in a diagram, wherein the diagram comprises a plurality of sub-axes, wherein in response to the frequency of each inspection result at the specific time not exceeding the number of the sub-axes, the processor displays each inspection result at the specific time respectively to a different sub-axis among the sub-axes, and wherein in response to the frequency of each inspection result at the specific time exceeding the number of the sub-axes, the processor displays each inspection result at the specific time respectively to all the sub-axes in an overlapping manner.”  These features have been added to independent claims 1, 21, and 22; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666